Citation Nr: 0729079	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  95-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Dustin P. Elias, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran had qualifying active duty from August 1972 to 
August 1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) effectuated a 
February 2001 Board decision by granting service connection 
for PTSD and assigning a 30 percent rating.  The veteran 
perfected an appeal of the assigned rating.  

In August 2003, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In October 2006, the Board denied a rating in excess of 30 
percent for the service-connected PTSD.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007, the Court vacated the Board's 
October 2006 decision and remanded the matter for compliance 
with instructions in a joint motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion asserted that the Board had not provided 
adequate reasons and bases as to whether VA complied with its 
duty to assist under the Veterans Claims Assistance Act of 
2000 (VCAA).  It explained that in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) it was determined that VCAA 
notice could be divided into four separate elements:  (1) 
notice of what information or evidence is necessary to 
substantiate the claim; (2) notice of what subset of the 
necessary information or evidence, if any, that the claimant 
is to provide; (3) notice of what subset of the necessary 
information or evidence, if any, that VA will attempt to 
obtain; and (4) a general notification that the claimant may 
submit any other evidence in his or her possession that may 
be relevant to the claim.  Sanders, at 886.  It was asserted 
that the Board had failed to address whether the veteran was 
prejudiced by VA's failure to provide notice as to elements 
(2) and (3).  

The veteran was last examined by VA in September 2005.  This 
remand affords an opportunity for a current examination.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Send the veteran a VCAA notice 
covering all four elements listed 
above, particularly elements (2) and 
(3).  

2.  Schedule the veteran for a VA 
psychiatric examination, by an examiner 
who has not previously examined him, to 
determine the extent of his PTSD 
disability.  The claims folder should 
be made available to the examiner prior 
to the examination, and he should 
report that he reviewed it.  Any tests 
or studies needed to respond to the 
following should be done.  

a.  The examiner should fully describe 
all manifestations of PTSD;  

b.  The examiner should report whether 
the veteran has occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships;  

c.  The examiner should offer an 
opinion as to the veteran's global 
assessment of functioning (GAF), with a 
complete explanation.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



